DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 06/21/2019.
The preliminary amendment filed 06/21/2019 is acknowledged.

Status of the Claims
Claims 1, 2, 4-6, and 9 have been presented as originally filed.
Claims 3, 7, and 8 have been amended.
Claims 1-9 are currently pending in the application and presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “said”, should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-6 are objected to because of the following informalities: 
Regarding claim 3, line 7, insert “surface” after “upper passageway”.  Appropriate correction is required.
Claims 4-6 are objected to since they are dependent upon an objected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nireki (US 2010/0289212 A1).
Regarding claim 1, Nireki discloses a banknote feeder device comprising:
banknote input aperture (bill insertion slot 5) and a banknote output aperture (discharge slot 3a) interconnected by a banknote transport conduit (see fig. 3; and para. 0047); and
a banknote transport mechanism (bill conveyance mechanism 6) operable, when the banknote feeder device (2) is connected to a banknote acceptor apparatus (100), to  transport a banknote from said banknote input aperture (5) to said banknote output aperture (3a) (see fig. 3; and para. 0047);
characterized in that said banknote transport mechanism (6) comprises a linear succession of spaced-apart pairs of transport wheels (14A, 14B, 15A, 15B, 16A, 16B, 17A, 17B), wherein each wheel of each said pair of transport wheels extends at least partially through a banknote transport conduit surface into an interior cavity of said banknote transport conduit between the banknote input aperture (5) and the banknote output aperture (3a) (see fig. 3; and paras. 0049-0050).

Regarding claims 3 and 4, Nireki discloses a banknote feeder device as claimed in claim 1, 
wherein the banknote transport conduit extends in a substantially longitudinal direction of the banknote feeder device (2) (see figs. 2 and 3), and the banknote transport conduit is delimited in a direction perpendicular to the longitudinal direction by 
wherein the upper passageway surface (2B) includes a protrusion (16A) extending away from the upper passageway surface (2B) towards the lower passageway surface (2A) to form a pinch point in the banknote transport conduit, wherein the pinch point is located at a position in the banknote transport conduit proximal to the banknote output aperture (3a) (figs. 2A and 2B; para. 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nireki (US 2010/0289212 A1).
Nireki discloses the claimed invention except for wherein each transport wheel of the succession of spaced-apart pairs of transport wheels is fabricated from a thermoplastic polyurethane material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the wheels from thermoplastic polyurethane material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 2, 5-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, wherein each wheel of each said pair of transport wheels is mounted eccentrically to a respective common axle of the pair of transport wheels (as recited in claim 2); wherein the protrusion is located between a pair of resiliently biased guide members (as recited in claim 5); and wherein the banknote transport mechanism includes a truncated feed wheel (as recited in claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seki et al. (US 2011/0114441) discloses a modularized document handler.
Cost (US 2020/0286322) discloses an open banknote path system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887